United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0847
Issued: March 24, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 21, 2016 appellant, through counsel, filed a timely appeal from a November 4,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted new evidence following the November 4, 2015 decision. However,
since the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the
Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1); Sandra D. Pruitt, 57
ECAB 126 (2005).

ISSUE
The issue is whether appellant has more than three percent permanent impairment of her
right upper extremity, for which she previously received a schedule award.
FACTUAL HISTORY
On October 4, 2007 appellant, then a 46-year-old automation clerk, filed an occupational
disease claim (Form CA-2) alleging that she developed stabbing and throbbing pain on the right
side of her neck and shoulder area. She first became aware of her condition and realized its
relation to her employment on February 3, 2007. Appellant stopped work on October 27, 2007.
The employing establishment indicated that she was last exposed to the conditions alleged to
have caused her condition on October 17, 2007.4
OWCP accepted appellant’s claim for temporary aggravation of C5-6 disc herniation. It
paid wage-loss compensation benefits. On February 1, 2008 appellant returned to full-time
limited duty.
Appellant underwent authorized spinal surgeries on November 29, 2010 and
January 24, 2011. She stopped work and filed a claim for recurrence of disability (Form CA-2a)
on February 7, 2011. OWCP accepted appellant’s recurrence claim and paid wage-loss
compensation.
On August 20, 2011 appellant returned to modified duty. She continued to undergo
medical treatment and received medical benefits.
On June 30, 2014 appellant was treated by Dr. Arthur Becan, a Board-certified
orthopedic surgeon. In an impairment rating report of that date, Dr. Becan accurately described
her history of injury. He related appellant’s complaints of cervical pain and stiffness on a daily
basis and radicular pain down her right upper extremity with tingling into her fingers. Dr. Becan
reported that she had a Pain Disability Questionnaire score of 85, which was indicative of
moderate cervical spine pain disability, and a QuickDASH disability score of 16 percent. Upon
physical examination of appellant’s cervical spine, he observed posterior midline tenderness
extending from C4 to 7 and bilateral paravertebral muscle spasm and tenderness extending on the
right. Dr. Becan provided range of motion examination findings. He reported that examination
of appellant’s right shoulder showed subacromial and bicipital groove tenderness. Range of
motion examination revealed elevation and abduction of 170 degrees, crossover adduction of
60 degrees, internal rotation of 70 degrees, and external rotation of 80 degrees. Rotator cuff drop
test was mildly positive. Dr. Becan diagnosed chronic cervical sprain and strain, herniated
cervical discs at C4-5 and C5-6, bulging cervical discs at C3-4 and C6-7, right C4, C5, and C6
radiculopathy, chronic post-traumatic subacromial impingement syndrome to the right shoulder,
and chronic post-traumatic rotator cuff tendinopathy of the right shoulder.

4

Appellant has a previously accepted traumatic injury claim (Form CA-1) under File No. xxxxxx640. OWCP
accepted her claim for cervical radiculitis and right trapezius strain as a result of a February 3, 2007 employment
incident.

2

Dr. Becan opined that according to the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A., Guides),5
and the A.M.A., Guides Newsletter July/August 2009 edition, appellant was a class 1 for right
severe sensory deficit of the right C5 nerve root. He reported grade modifiers of 2 for functional
history and clinical studies, which calculated a net adjustment formula of two or four percent
right upper extremity impairment. Dr. Becan further indicated that appellant was also a class 1
for right severe sensory deficit of the right C6 nerve root. He reported grade modifiers of 2 for
functional history and clinical studies, which resulted in a net adjustment formula of 2 or six
percent impairment. Dr. Becan also provided an impairment rating for appellant’s right shoulder
condition. He related that, according to Table 15-5, page 402, she was a class 1 for right
shoulder impingement syndrome with residual loss and noted grade modifiers of 1 for functional
history and physical examination and 0 for clinical studies. Dr. Becan calculated that appellant
had a net adjustment of -1, which resulted in two percent impairment. He concluded that she had
a total rating of 12 percent permanent impairment of the right upper extremity. Dr. Becan
reported that appellant reached maximum medical improvement (MMI) on June 30, 2004.
On September 16, 2014 appellant filed a schedule award claim (Form CA-7).
In an October 8, 2014 report, Dr. Morley Slutsky, Board-certified in occupational and
preventive medicine and an OWCP medical adviser, reviewed Dr. Becan’s June 30, 2014 report
and noted that Dr. Becan found upper extremity sensory and motor deficits which differed
significantly from other providers of record. He noted the dates of appellant’s previous
examinations, which showed normal upper extremity strength and sensation. Dr. Slutsky
recommended a second opinion evaluation by a neurologist or orthopedic surgeon who was
trained in the use of the A.M.A., Guides. He opined that if OWCP did not order a second
opinion evaluation, the final impairment rating would be zero percent because appellant was
found to have normal upper extremity sensation and strength before and after her cervical
surgery. Dr. Slutsky reported that when these findings were applied to the A.M.A., Guides
July/August 2009 Newsletter, she had a final rating of zero percent permanent impairment of the
upper extremity impairment.
OWCP referred appellant, along with a statement of accepted facts (SOAF) and the
record, to Dr. Robert Allen Smith, a Board-certified orthopedic surgeon, for a second opinion
examination in order to determine whether she sustained any ratable permanent impairment of
her accepted cervical and right upper extremity conditions in accordance with the A.M.A.,
Guides and Guides Newsletter July/August 2009 edition.
In an April 27, 2015 report, Dr. Smith reviewed appellant’s history, including the SOAF
and noted her accepted conditions of cervical radiculitis and right trapezius strain. He related
that her symptoms improved after her cervical surgeries, but she still experienced low-grade
paresthesia and hypoesthesia in the C5-6 distribution bilaterally. Upon physical examination of
appellant’s neck, Dr. Smith observed active spinal range of motion and no evidence of spasm,
atrophy, trigger points, or deformity. Examination of appellant’s shoulder revealed no
deformity, atrophy, instability, crepitation, or impingement. Dr. Smith reported that range of
5

A.M.A., Guides (6th ed. 2009).

3

motion examination was limited subjectively due to complaints of pain. Neurologic examination
was objectively normal except for mild paresthesias and hypoesthesias in the right C5-6
distribution. Dr. Smith noted a date of MMI of January 24, 2011.
Dr. Smith opined that according to the A.M.A., Guides Newsletter July/August 2009
edition, appellant had class 1 impairment with a default value of one percent for residual
complaints of mild hypoesthesia and numbness in her right C5-6 distribution. He noted that
according to Table 15-7 on page 406, she had grade modifiers of 1 for functional history and
nerve distribution. After applying the net adjustment formula, Dr. Smith determined that
appellant had one percent impairment for C5 sensory loss and one percent impairment for C6
sensory loss for a total impairment of two percent of the upper extremity due to loss of sensation
in C5-6. He also referenced Table 15-34, Shoulder Range of Motion Grid, on page 475, and
determined that she had six percent right upper extremity impairment due to loss of motion at the
right shoulder.6 Dr. Smith concluded that appellant had a total upper extremity permanent
impairment of eight percent.
Dr. Sofia Lam, a Board-certified anesthesiologist, examined appellant and in a May 5,
2015 narrative report accurately described appellant’s February 2007 work-related injury and
reviewed the medical treatment she received. Upon physical examination of appellant’s cervical
spine, she observed decreased range of motion on lateral rotation and flexion/extension and
tenderness over the cervical facet joint at C3-4, C4-5, C5-6, and C6-7 area. Dr. Lam reported
positive Spurling’s on the right side and sensory deficit in the right C5, C6, and C7 nerve root
distribution. She diagnosed cervical sprain/strain, postcervical laminectomy syndrome with
residual radiculopathy, and cervical facet arthropathy with paravertebral spasm.
In a June 5, 2015 report, Dr. Slutsky again reviewed Dr. Becan’s June 30, 2014 and
Dr. Smith’s April 27, 2015 impairment rating reports. He referenced the A.M.A., Guides
Newsletter, July/August 2009 edition, Table 15-4 and assigned class 1 or one percent for mild C5
sensory loss. Dr. Slutsky noted that according to Table 15-4 appellant was a class 0 for no upper
extremity motor loss. He assigned a grade modifier of 1 and applied the net adjustment formula.
Dr. Slutsky opined that appellant had zero percent right upper extremity impairment due to her
C5 condition. He again utilized Table 15-4 to determine her right upper extremity impairment
due to her C6 condition and assigned class 1 or one percent for mild sensory loss and none for
motor loss. Dr. Slutsky assigned grade modifiers of 1 for functional history and 2 for clinical
studies. He applied the net adjustment formula and determined that appellant had two percent
right upper extremity impairment due to her cervical condition. Dr. Slutsky indicated that he
disagreed with Dr. Smith’s permanent impairment rating of six percent impairment due to her
right shoulder condition and explained that he rated her permanent impairment due to the
preferred diagnosis-based impairment method whereas Dr. Smith used the less preferred range of
motion method.7 Referencing Table 15-5, Dr. Slutsky indicated that appellant was a class 1 or
6

Dr. Smith indicated that appellant had a grade modifier of 1 for functional history, which resulted in zero
modification after applying the net adjustment formula.
7

Dr. Smith indicated that he would provide an impairment rating based on range of motion. He referenced Table
15-34, page 475, of the A.M.A., Guides and determined that appellant had three percent right upper extremity
impairment due to range of motion of her right shoulder.

4

one percent impairment for a diagnosis of right shoulder sprain. He noted grade modifiers of 1
for functional history and 1 for physical examination. Dr. Slutsky applied the net adjustment
formula and reported a right upper extremity impairment rating of one percent for appellant’s
right shoulder. He combined her impairment ratings for a total of three percent right upper
extremity permanent impairment.
In a June 11, 2015 report, Dr. Scott M. Fried, a Board-certified orthopedic surgeon,
related appellant’s complaints of continued neck pain radiating down her right arm and
intermittent tingling in her fingers. He reported that neurological examination of appellant’s
upper extremities revealed positive Phalen’s test on the right and positive Tinel’s test at the right
wrist. Dr. Fried also noted tenderness of the right lateral epicondyle and the right radial tunnel.
He indicated that range of motion of appellant’s right shoulder was limited. Examination of
appellant’s cervical spine showed spasm in the cervical musculature bilaterally and upper
trapezial area bilaterally. Range of motion was limited. Dr. Fried diagnosed aggravation of
cervical disc at C5-6, cervical radiculitis, disc space narrowing at C4-5 and C5-6, right shoulder
capsulitis, right shoulder rotator cuff tendinitis, and right shoulder subacromial impingement. He
recommended that appellant remain of work and continue with therapy and activity modification.
In a decision issued June 25, 2015, OWCP granted appellant a schedule award for three
percent permanent impairment of the right upper extremity, based on Dr. Slutsky’s June 5, 2015
report. The award ran from April 27 to July 1, 2015.
On July 6, 2015 OWCP received appellant’s request, through counsel, for a hearing
before an OWCP hearing representative.
Dr. Fried continued to treat appellant. In reports dated July 16 to September 28, 2015,
signed by Ms. Steiner and him, he indicated that a functional capacity evaluation performed on
appellant showed increased symptoms with lifting, carrying, and repetitive activities in the upper
extremities. Dr. Fried noted that appellant tolerated keying for five minutes and writing for three
minutes. He related her complaints of pain radiating down the left ulnar elbow and ulnar volar
forearm. Dr. Fried provided examination findings and diagnoses similar to his previous
examination. He recommended that appellant remain off work. Dr. Fried provided a
neuromusculoskeletal ultrasound scan of her right upper extremity dated September 2, 2015,
which showed right radial neuropathy, median neuropathy, and brachial plexopathy, right
trapezius strain, aggravation of cervical disc at C5-6, cervical radiculitis, disc space narrowing at
C4-5 and C5-6 with radiculopathy, and right shoulder capsulitis, right rotator cuff tendinitis, and
right shoulder subacromial impingement.
On September 15, 2015 a hearing was held. Counsel asserted that OWCP improperly
relied on Dr. Slutsky’s June 5, 2015 district medical adviser report to carry the weight of medical
opinion evidence. He alleged that OWCP should not have disregarded Dr. Becan’s June 30,
2014 report, which provided for 12 percent upper extremity permanent impairment, solely on the
basis that Dr. Becan applied the range of motion method, instead of the diagnosis-based
impairment of the A.M.A., Guides. Counsel argued that both methods were permissible to
calculate impairment. He asserted that OWCP should have referred appellant’s schedule award
claim to an impartial medical examiner to resolve the conflict in medical opinion evidence
regarding the degree of impairment of her upper extremity.

5

By decision dated November 4, 2015, an OWCP hearing representative affirmed the
June 25, 2015 schedule award decision. She found that the medical evidence of record did not
establish that appellant had more than three percent permanent impairment of the right upper
extremity, for which she previously received a schedule award. The hearing representative noted
that Dr. Slutsky properly performed his role as an OWCP medical adviser and utilized the
examination findings as provided in Dr. Smith’s April 27, 2015 second opinion report.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.8 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
use of specified members, functions, and organs of the body.9 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating
schedule losses.10
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).11 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.12
ANALYSIS
The issue on appeal is whether appellant has more than three percent permanent
impairment of her right upper extremity, for which she previously received a schedule award.
8

See 20 C.F.R. §§ 1.1-1.4.

9

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
10

5 U.S.C.

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

11

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
12

Isidoro Rivera, 12 ECAB 348 (1961).

6

The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the diagnosis-based
impairment or the range of motion methodology when assessing the extent of permanent
impairment for schedule award purposes.13 The purpose of the use of uniform standards is to
ensure consistent results and to ensure equal justice under the law to all claimants.14 In T.H., the
Board concluded that OWCP physicians are at odds over the proper methodology for rating
upper extremity impairment, having observed attending physicians, evaluating physicians,
second opinion physicians, impartial medical examiners, and district medical advisers use both
diagnosis-based impairment and range of motion methodologies interchangeably without any
consistent basis. Furthermore, the Board has observed that physicians interchangeably cite to
language in the first printing or the second printing when justifying use of either range of motion
or diagnosis-based impairment methodology. Because OWCP’s own physicians are inconsistent
in the application of the A.M.A., Guides, the Board finds that OWCP can no longer ensure
consistent results and equal justice under the law for all claimants.15
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the November 4, 2015
decision. Following OWCP’s development of a consistent method for calculating permanent
impairment for upper extremities to be applied uniformly, and such other development as may be
deemed necessary, OWCP shall issue a de novo decision on appellant’s claim for an upper
extremity schedule award.
CONCLUSION
The Board finds that this case is not in posture for decision.

13

T.H., Docket No. 14-0943 (issued November 25, 2016).

14

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

15

Supra note 13.

7

ORDER
IT IS HEREBY ORDERED THAT the November 4, 2015 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: March 24, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

